Citation Nr: 0740965	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a subarachnoid hemorrhage.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977 and unverified service in the United States Army 
National Guard until February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The Board notes that, in a December 2005 rating decision, the 
RO denied the veteran's claim for service connection for 
tinnitus.  He submitted a notice of disagreement with the 
RO's action, and a statement of the case was issued in April 
2006.  The record transmitted to the Board in July 2006 does 
not contain a substantive appeal; consequently, this issue is 
not now before the Board on appeal.  

The veteran submitted evidence to the RO in August 2007 with 
an accompanying note indicating that it was for his "ongoing 
claim for bilateral hearing loss and tinnitus" and asking VA 
to "reconsider" the denial of service connection.  This 
matter is referred to the RO for appropriate action.

The issues of whether new and material evidence was received 
to reopen the veteran's claim for service connection for 
residuals of a subarachnoid hemorrhage and entitlement to 
service connection for bilateral hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

Any currently diagnosed low back disorder is not related to 
the veteran's active military service, or a period of active 
or inactive duty for training.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
a period of active or inactive duty for training, or active 
military service, nor may it be presumed to be incurred 
therein.  38 U.S.C.A. §§ 101(24) (26), 1101, 1110, 1112, 
1113, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In an October 2003 letter, issued 
prior to the January 2004 rating decision, the RO informed 
the appellant of its duty to assist him in substantiating him 
claim under the VCAA and the effect of this duty upon his 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claim for service connection for a low back 
disorder is being denied, as set forth below, there can be no 
possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing or rendering 
harmless any previous omissions.  The Board concludes that 
the notifications received by the appellant adequately 
complied with the VCAA and subsequent interpretive authority, 
and that he has not been prejudiced in any way by the notice 
and assistance provided by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that the National Personnel Records Center 
(NPRC), in October 1990 and December 2003 responses, was only 
able to provide the RO with the veteran's December 1973 
enlistment examination report, but not his service medical 
records. The Adjutant General's office in Reading, 
Massachusetts, in an August 1989 response, only provided the 
veteran's January 1981 Reserve service examination report and 
discharge record from the National Guard.  However, the 
claims file contains copies of service clinical records, 
dated from 1974 to 1976, which the veteran evidently 
submitted.  The Board, therefore, concludes that the duty to 
assist the veteran has been fulfilled in this instance.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection 

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. 
§ 3.6.  Thus, with respect to the appellant's periods of Army 
National Guard service, service connection may only be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 38 C.F.R. §§ 3.6, 
3.303, 3.304.  Service connection is not legally merited when 
the disability results from a disease process during 
INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 
(1993); see infra.  The Court has recognized these important 
distinctions between different types of military service in 
the context of service connection.  See generally Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991); see also Paulson 
v. Brown, 7 Vet. App. 466, 469-70 (1995).

The veteran has contended that service connection should be 
granted for a low back disorder.  Although the evidence shows 
that the veteran underwent a hemilaminectomy in 1997 and a 
discectomy in 2000, and currently has degenerative disc 
disease and facet arthropathy with residual foraminal 
stenosis and postoperative scarring at the lower lumbar spine 
with some spinal stenosis at L5-S1, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his spine was normal in 
service, results of a myelogram performed in November 1980 
showed a bulging of the annulus that was not considered as a 
myelographic abnormality and he was asymptomatic, and results 
of x-rays of the lumbar spine also taken in November 1980 
were essentially normal.  Further, the veteran denied a 
history of recurrent back pain in January 1981 when examined 
for Reserve service, and the first post service evidence of 
record of a back disorder is from 1997, nearly 20 years after 
the veteran's separation from active service.  Moreover, in 
November 2003, a VA examiner reviewed the veteran's medical 
records and performed a clinical examination and opined that 
there was no indication of a service-connected back injury or 
symtoms of back pain while on active duty or as a result of 
the veteran's Reserve duty, nor was there a relationship 
between the veteran's 1980 subarachnoid hemorrhage in 1980 
and subsequent low back pathology.  In short, no medical 
opinion or other medical evidence relating the veteran's low 
back disorder to service or any incident of service has been 
presented.

Although the veteran has variously stated that he injured his 
back on active duty as a wheel and track vehicle mechanic, 
and had similar back problems while in the Reserve, during 
summer training and weekend drills, the competent medical 
evidence of record does not support his contentions.  Even 
noting the absence of some of the veteran's service medical 
records and verification of the precise dates of his ACDUTRA 
and INACDUTRA, the probative evidence, nevertheless, 
demonstrates that, in November 1980, the veteran apparently 
reported some back pain but results of x-rays and the 
myelogram were essentially normal and, in October 1997 when 
seen for a low back disorder, the veteran gave a one year 
history of back pain.  Moreover, a VA examiner also concluded 
that the veteran's current back disorder was unrelated to his 
active and Reserve service.  

In addition, the veteran statements are not competent medical 
evidence of diagnosis or of a nexus between current 
disability and a disease or injury during active military 
service, because as a layperson he is not competent to offer 
medical opinions.  The veteran can attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  There is no evidence 
showing, and the veteran does not assert, that he has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of his claimed low back disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed low back disorder.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for a low back disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
low back disorder is not warranted.


ORDER

Service connection for a low back disorder is denied.


REMAND

Concerning the issue of whether new and material evidence has 
been received to reopen the veteran's claim for service 
connection for residuals of a subarachnoid hemorrhage, the 
Board notes that, in an October 2003 letter, the RO advised 
the veteran of its heightened duty to assist him, the VCAA 
requirements, and VA's duties, with regard to the need for 
new and material evidence for reopening claims.  
Subsequently, however, the Court addressed VCAA requirements 
in the context of a claim to reopen.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In Kent, the Court held that VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Id.  See also Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) and Simons v. 
Nicholson, 487 F.3d. 892 (Fed. Cir. 2007) (to the effect that 
an error by VA in providing notice of information and 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103(a) is presumptively prejudicial and the burden shifts 
to VA to demonstrate that the error was not prejudicial to 
the appellant).  To ensure that VA has satisfied the 
notification requirements of the VCAA as interpreted in Kent, 
another notification letter should be sent to the veteran.

Concerning the claim for service connection for bilateral 
hearing loss, a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:  (A) Contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the veteran submitted a copy of a December 2003 
audiogram that appears to show bilateral hearing loss 
disability, reported noise exposure during service, and 
submitted medical evidence of post-service treatment for 
hearing loss.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) are met, and the veteran should be examined and 
a medical nexus opinion should be obtained.  The appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

This will also give the agency of original jurisdiction an 
opportunity to consider the evidence submitted by the veteran 
in August 2007 without a waiver of such consideration.  See 
38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a letter providing 
notification required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
regarding reopening the claim for service 
connection for residuals of a subarachnoid 
hemorrhage.  

2.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for bilateral hearing loss since 
August 2007.  After securing the necessary 
release, the records should be obtained.  
If any records are unavailable, the 
veteran and his representative should be 
so advised in writing.

3.  The veteran should be given an 
examination to determine the etiology of 
any current bilateral hearing loss.  All 
indicated special studies should be 
conducted and all clinical findings 
reported in detail.  A complete history of 
noise exposure should be obtained from the 
veteran.  If hearing loss disability is 
present, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the hearing loss disability 
is related to a disease, injury, or event 
during the veteran's active military 
service.  In rendering an opinion, the 
examiner is requested to address the 
opinion by Dr. D.G.C. in August 2007 (to 
the effect that the veteran had 
significant sensorineural hearing loss 
most consistent with noise-induced damage 
and most likely from noise exposure in 
service).  A rationale should be provided 
for all opinions offered.  The claims file 
must be made available to the examiner and 
the examination report should indicate if 
the examiner reviewed the veteran's 
medical records.

4.  Then, readjudicate whether new and 
material evidence was received to reopen 
the claim for service connection for 
residuals of a subarachnoid hemorrhage, 
and the claim for service connection for 
bilateral hearing loss, including 
consideration of the evidence received by 
the RO in August 2007 and forwarded to the 
Board.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


